Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/28/2022 has been entered.
2.	Claims 1-20 are presented for examination.
Double Patenting
3.	Claims 8-14 are still rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 10943636 as rejected in the previous Office action dated 10/18/2021.
4.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of multiple flags.
	Allowable Subject matter
5.	Claims 1-7 and 15-20 are allowed.
	Claims 8-14 would be allowed if the terminal disclaimer submitted to overcome the double patenting rejection as set forth above.
6. 	The following is a statement of reasons for the indication of allowable subject matter: See the arguments in Applicant’s remark for these allowed claims.
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.





/HOAI V HO/Primary Examiner, Art Unit 2827